             Case 1:15-cv-01397-TSC Document 111 Filed 03/31/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                              )
LEVEL THE PLAYING FIELD, et al.,              )
                                              )
                Plaintiffs,                   )
                                              )
        v.                                    )       Case No. 15-cv-1397 (TSC)
                                              )
FEDERAL ELECTION COMMISSION,                  )
                                              )
                Defendant.                    )
                                              )

                                              ORDER

        Before the court are Plaintiffs’ motion for summary judgment (ECF No. 83), Defendant’s

cross-motion for summary judgment (ECF No. 90), Defendant’s motion to strike (ECF No. 92),

and Plaintiffs’ motion to supplement the record (ECF No. 99). Upon consideration of the

motions and the Administrative Record (ECF No. 105), Defendant’s motion to strike is

GRANTED, in part and DENIED, in part, Plaintiffs’ motion to supplement is DENIED,

Plaintiffs’ motion for summary judgment is DENIED, and Defendant’s cross-motion is

GRANTED.

        This is a final appealable order. The Clerk of Court is respectfully directed to close this

case.


Date: March 31, 2019

                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge
